Title: From Alexander Hamilton to Benjamin Stoddert, 2 June 1800
From: Hamilton, Alexander
To: Stoddert, Benjamin


          
            Sir,
            N York June 2nd. 1800
          
          The enclosed letter is from certain prisoners of war who have omitted to mention to me the place where they are confined. I presume they are naval prisoners. As the honor character of the U States is concerned in the affair which is the subject of the letter I send it to you that you may do in it the case whatever shall appear to you proper—
          B. Stoddert Esqr.
        